Title: To George Washington from George Clinton, 28 July 1781
From: Clinton, George
To: Washington, George


                  
                     Dear Sir
                     Poughkeepsie July 28th 1781
                  
                  On the removal of the regular Troops from the frontiers Colo. Willet who commands the Levies stationed in Tryon and Albany Counties wrote to Genl Fellows to be informed when the Levies from the State of Massachusets Bay intended for the frontier Service, might be expected—This Morning I received, from Colo. Willet, Genl Fellows Answer on that Subject which I have the honor of enclosing—By Genl Fellows Letter your Excellency will perceive that the Orders had been but recently received and that few if any of their Men were yet raised—That Berkshire County, which I presume composes his Brigade, is to furnish only 193 and that he had not Orders for marching even those to Albany—The Danger to which the frontier Settlements are exposed from the encouragement which their present defenceless situation will afford the Enemy to make Incursions, upon them especially at this Season when they are employed in gathering in their Harvest, will appologize for my addressing your Excellency on this Occasion and requesting that Measures may be taken to expedite the March of the eastern Levies destined for their Protection—I have ordered the Levies now raising in this State to the Northward of Albany and including that County to the frontiers in confidence that with those which I am authorized to raise in the other Parts of the State I shall be able to replace those ordered for that Service from the eastern States and which at all Events shall be faithfully performed But as your Excellency’s Requisition on this State was not as early as to the neighboring States, we may not be able to compleat our Quota quite so soon—I have Reason to hope, however, that by the middle of next Month we shall have the whole of them in the field and a considerable Proportion at an earlier Day should they be wanted—As soon as this Business is accomplished I mean to do myself the Honor of waiting on your Excellency at Camp.  In the mean time I have the Honor to be with the greatest Respect and Esteem Your Excellency’s most Obedt Servant
                  
                     Geo: Clinton
                     
                  
                Enclosure
                                    
                     
                        (Copy)
                        Sir
                        Sheffield 23rd July 1781
                     
                     I recd yours of the 21st ⅌ Express in which I am desired to acquaint you of the forwardness of our militia and what time they may be expected at Albany—Must inform you we have but Just recd orders for raising the men in this County and therefore I presume there is but few if any Men yet raised, and when raised there is no orders from his Excellency Governor Hancock for their marching for Albany, therefore can give no Account when their arrival will be The people in this County are very Spirited about raising their men and am in hopes it wont take above Eight or Ten Days to make up our Quota, which when compleated amounts to but 193 Men so that it is probable there will be Men Ordered from the other Counties below to reinforce you  should that be the case, puts it out of my Power to tell any time when they may be expected.  I am Sir Your Very Humble Servant
                     
                        John Fellows
                     
                  
                  
               